Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-5, 10-14, 16, 20, 21 and 24-26 are currently pending in the instant application.  Applicants have amended claim 10 and canceled claims 6-9 in an amendment filed on September 23, 2022.  Claims 3 and 5 are rejected, claim 4 is objected and claims 1, 2, 10-14, 16, 20, 21 and 24-26 are considered allowable in this Office Action.
	

The Examiner has withdrawn the finality of the last office action mailed on July 29, 2022 because prior art under 102 (a)(1) has been found and will be addressed in further detail below.

I.	Response to Arguments/Remarks
	Applicants’ amendment, filed on September 23, 2022, has overcome the rejection of claims 6-9 under 35 USC 103 as being unpatentable over Shearstone, et al. (US 2016/0137630 A1); the rejection of claim 9 under 35 USC 112, second paragraph as being indefinite; and the objection of claim 10 as being dependent upon a rejected based claim.  The above rejections and objection have been withdrawn.

II.	Rejection(s)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moradei, et al. (WO 2005/030705 A1). The instant invention claims a product with the formula 
 
    PNG
    media_image1.png
    215
    259
    media_image1.png
    Greyscale
wherein

    PNG
    media_image2.png
    231
    692
    media_image2.png
    Greyscale

 	Claim 5 is drawn to a compound selected from a group as defined in claim 5 which includes the species 
    PNG
    media_image3.png
    149
    160
    media_image3.png
    Greyscale
.
 The Moradei, et al. reference teaches benzamide derivatives such as 
    PNG
    media_image4.png
    131
    184
    media_image4.png
    Greyscale
N-(2-amino-5-(thiophen-2-yl)phenyl)-1-methyl-1H-benzo[d]imidazole-5-carboxamide wherein R1 is heteroaryl, R2 is absent, R3 is C1-alkyl and R4 is hydrogen is N (See paragraph 0381, page 60) and the use of these benzamide derivatives as inhibitors of histone deacetylase.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  


III.  	Objections

Dependent Claim Objections
Dependent Claim 4 is objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.


IV.  	Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626